Citation Nr: 1236460	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  10-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left foot compartment syndrome.

2.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, an undifferentiated somatoform disorder, and a mood disorder, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in May 2010.  

The Board notes that claims of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a right shoulder disability were also denied in the December 2007 rating decision.  The Veteran perfected an appeal as to the denial of these issues.  However, the Veteran was granted entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a right shoulder disability in a February 2012 rating decision.  Therefore, those issues have been resolved and are not before the Board.  Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Veteran requested a hearing before the Board when he filed his substantive appeal in January 2010.  In an April 2012 letter, the Veteran was advised that he was scheduled for a Travel Board hearing at the RO in May 2012.  The Veteran failed to report for the hearing and his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The issue of entitlement to service connection for a psychiatric disorder is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for left foot compartment syndrome was denied by a May 2002 rating decision.  The Veteran was notified of that decision in May 2002, but did not appeal the denial.

2.  The evidence received since the May 2002 rating decision does not raise a reasonable possibility of substantiating the claim for service connection for left foot compartment syndrome.


CONCLUSION OF LAW

New and material evidence to reopen a previously denied claim of service connection for left foot compartment syndrome has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated June 2008.  The Veteran was advised in the June 2008 correspondence that his claim for left foot compartment syndrome was previously denied because there was no evidence of a permanent residual or chronic disability of the left foot related to service.  The correspondence also told the Veteran what constitutes new and material evidence and also advised him of the elements necessary to establish service connection on a direct basis.  That document satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran has been given ample time to respond to that notice and provide evidence that relates to the previously unestablished facts.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.   In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  38 C.F.R. § 3.159 (c)(4)(iii) (2011).  However, in this case, the Veteran was afforded a VA examination to assess his claim in April 2011.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran originally submitted a claim of entitlement to service connection for left foot compartment syndrome in November 2001.  The claim was denied by the RO in May 2002.  Notice of the denial and notice of appellate rights were provided in May 2002.  The Veteran did not initiate an appeal and the RO's decision consequently became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  As a result, service connection for left foot compartment syndrome may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final denial consisted of the Veteran's service medical records and VA examination reports dated in April 2002.  

The service medical records show treatment for a left ankle injury which required surgery.  The Veteran thereafter reported symptoms of pain in his ankle and numbness in his toes and was assessed with compartment syndrome of the left foot in April 1998.  The Veteran reported trouble with his left foot on a report of medical history form prepared in conjunction with his separation examination in September 2001.  The September 2001 separation examination shows that a clinical evaluation of the feet revealed functional pes planus.  No other disorders of the feet were noted at that time.

At the April 2002 VA joints examination, the Veteran reported that his foot and ankle problems were one and the same.  He indicated that he sustained a fracture of the lower end of the medial malleolus which eventually required surgery.  The Veteran reported pain in his ankle with standing.  Physical examination of the left foot and ankle revealed that there was a slightly pronated appearance to the left foot and ankle area.  X-rays of the left ankle were normal.  No diagnosis of the left foot was rendered.  

In a May 2002 rating decision, the RO found that there was no evidence showing a permanent residual or chronic disability of the left foot related to service and the claim was denied.  

The Veteran submitted a claim to reopen his claim for service connection for left foot compartment syndrome in April 2006.  Evidence received since the final prior denial consists of private medical records from Center for Health and Chiropractic; Family Care Clinic; C. Neleson, M.D.; Arlington Hospital; J. White, M.D.; F. Castillon, M.D.; a statement from a VA clinical psychologist dated in June 2007; VA outpatient treatment reports; VA examination reports dated in July 2006, March 2007, April 2007, November 2007, June 2010, and April 2011; and the Veteran and his spouse's testimony from a hearing held before a Decision Review Officer in May 2010.  

The VA treatment reports and private treatment reports are new in that they were not of record at the time of the previous denial.  However, they are not material.  While the VA records shows a report of paresthesias and tingling of the left foot, those symptoms were reported as part of a lumbar spine disability and were not attributed to any clinically diagnosed disability of the foot.  None of the other records contain any reference to treatment for or a diagnosis of the claimed left foot disability.  Consequently, none of the additional medical evidence is material.

The VA examination reports dated in July 2006, March 2007, April 2007, November 2007, June 2010, and several reports dated in April 2011 are new in that they were not of record at the time of the previous denial.  However, they are not material.  None of the examination reports contain any reference to any diagnosis of the claimed left foot disability.  Consequently, none of the additional examination reports is material.

The Veteran and his spouse's testimony from a May 2010 hearing before a DRO is new in that it was not of record at the time of the previous denial.  However, it is not material.  The Veteran and his spouse did not specifically mention a left foot disability during their testimony.  The Veteran reported various problems associated with his service-connected left ankle disability including excessive pronation, fallen arches, pain and popping of his ankle, and swelling of the ankle and foot.  His spouse indicated that the Veteran has good and bad days due to his left ankle disability.  Consequently, the testimony of the Veteran and his spouse is not material.  

An April 2011 VA muscles examination is new in that if was not of record at the time of the previous denial.  However, it is not material.  At the April 2011 examination, the Veteran reported that he fractured his left ankle in service in 1997 which required a cast.  He denied muscle injury or destruction.  The Veteran reported that the service physicians felt that he may have developed some form of compartment syndrome, but he did not actually develop compartment syndrome.  Physical examination revealed no evidence of a previous compartment syndrome.  The examiner diagnosed the Veteran with no evidence of a previous or current compartment syndrome.  Consequently, the VA examination report is not material.

In this case, the Veteran's left compartment syndrome was denied in May 2002 because the RO determined that there was no evidence of a permanent residual or chronic disability of the left foot.  While a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, the Board finds that a lay person is not be comment to offer an opinion on a matter clearly requiring medical expertise, such as a diagnosis of compartment syndrome.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran's lay statements alone that he has left foot compartment syndrome incurred in active service cannot be accepted as material evidence for purposes of reopening the claim.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of medical causation cannot serve as the predicate to reopen a claim under 38 U.S.C.A. § 5108).

The Board is not obligated to reopen a claim merely because the RO reopened the claim and undertook development such as obtaining a new examination or opinion.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Furthermore, the adequacy of any such examination or opinion is moot if the Board determines that new and material evidence has not been presented, although the Board must certainly consider the results of an examination or opinion as it would any evidence of record.  In this case, the Board has reviewed the results of the examination, and concluded that they do not constitute new and material evidence to reopen the claim.  The April 2011 VA examination revealed no evidence of the claimed left foot compartment syndrome.  The mere act by the RO of providing an examination did not require the Board to reopen the claim.

In summary, the new evidence does not raise a reasonable possibility of substantiating the claim.  To substantiate a claim of service connection, there must be a currently diagnosed disability and some nexus between the current disability and military service.  Without some new evidence tending to show that the Veteran's claimed left foot compartment syndrome has been diagnosed or was caused or aggravated by his active service, the claim of entitlement to service connection for left foot compartment syndrome cannot be reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In sum, the new evidence received is not material to the claim of entitlement to service connection for left foot compartment syndrome.  Thus, in the absence of new and material evidence, the Veteran's claim is not reopened.


ORDER

The application to reopen a claim of entitlement to service connection for left foot compartment syndrome is denied.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim of entitlement to service connection for a psychiatric disability can be reached.  

The Veteran claims that he has a psychiatric disability as a result of his active service or as a result of his service-connected orthopedic disabilities.  

The Veteran is service-connected for residuals of a fracture of the left medial malleolus, residuals of a left shoulder capsulorrhaphy, degenerative disc disease of the lumbar spine, right shoulder impingement syndrome, cervical spine degenerative disc disease, residuals of a scar of the left ankle, residuals of a scar of the left knee, and herpes simplex II.  

A review of the Veteran's VA outpatient treatment reports dated from April 2006 to January 2007 shows diagnoses of bipolar disorder, mood disorder due to general medical condition, depression, and noncombat PTSD.  

Associated with the claims file is a June 2007 statement from the Veteran's treating psychologist at VA.  The psychologist indicated that the Veteran has been in treatment at VA for depressive and anger symptoms secondary to his medical conditions and chronic pain.  The psychologist indicated that the Veteran's functioning deteriorated since he commenced treatment of his symptoms in August 2006.  

At a VA mental disorders examination in April 2007, the Veteran was diagnosed with mood disorder secondary to general medical condition and undifferentiated somatoform disorder. 

In a June 2007 addendum, the April 2007 examiner indicated that the Veteran's mood disorder was related to his medical conditions, specifically orthopedic disabilities and chronic pain.  The examiner provided no rationale for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

In a November 2007 VA medical report, the April 2007 examiner indicated that the Veteran's case is a complex of mood impairment and undifferentiated somatoform disorder and he was unable to say precisely how much of the Veteran's mood disorder was secondary to his service-connected versus his nonservice-connected impairments.  

At an April 2011 VA mental disorders examination, the examiner indicated that the Veteran does not meet the criteria for any Axis I diagnosis.  The examiner specifically found that the Veteran did not meet the criteria for PTSD, major depression, a mood disorder due to a general medical condition, or bipolar disorder.  The examiner assessed the Veteran with antisocial and narcissistic traits and indicated that they were unrelated to the Veteran's service-connected physical conditions. 

Although the examiner in April 2011 did not diagnose the Veteran with any psychiatric disorder, during the period on appeal the Veteran has been diagnosed with bipolar disorder, mood disorder due to general medical condition, depression, noncombat PTSD, and undifferentiated somatoform disorder.  McLain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Consequently, another VA psychiatric examination should be accomplished.  

Additionally, VA outpatient treatment reports dated through January 2007 are associated with the claims file and show treatment for mental health issues.  It is not clear whether any additional VA treatment records exist.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated since January 2007.

2.  Then, schedule the Veteran for a VA mental disorders examination.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests, including psychiatric testing, should be accomplished.  The examiner should provide the following information:

a)  Provide a full multiaxial diagnosis pursuant to DSM-IV.  Specifically state whether each criterion for a diagnosis of PTSD is met.

b)  If a diagnosis of PTSD is appropriate, comment upon the link between the current symptomatology and any in-service stressor reported by the Veteran and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active service.  

c)  If any diagnosis other than PTSD is appropriate, the examiner should specifically state for each diagnosis whether it is at least as likely as not (50 percent or greater probability) related to the Veteran's active.  The examiner should specifically indicate whether the Veteran has current diagnoses of bipolar disorder, mood disorder due to general medical condition, depression, and undifferentiated somatoform disorder.  

d)  The examiner should specifically state whether any psychiatric disorder, including PTSD bipolar disorder, mood disorder due to general medical condition, depression, and undifferentiated somatoform disorder, is at least as likely as not due to or caused by the Veteran's service-connected disabilities (residuals of a fracture of the left medial malleolus, residuals of a left shoulder capsulorrhaphy, degenerative disc disease of the lumbar spine, right shoulder impingement syndrome, cervical spine degenerative disc disease, residuals of a scar of the left ankle, residuals of a scar of the left knee, and herpes simplex II).  
	
(e)  The examiner should specifically state whether any psychiatric disorder, including PTSD, bipolar disorder, mood disorder due to general medical condition, depression, and undifferentiated somatoform disorder, is at least as likely as not aggravated (permanently worsened beyond the natural progress of the disorder) by the Veteran's service-connected disabilities.  

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


